DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-15, (21 and 22) in the reply filed on 2/18/2021 is acknowledged.
It is noted that claims 18-20 depend from claim 1, however, claim 18 is still a product and thus can be produced by a different process (see original restriction filed 12/18/2020).
As Applicant elected the method step, claims 18-20 are withdrawn from consideration at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 requires that the speed of the sheet is at least 100 m/min, however, there is no upper limit claimed. One of ordinary skill in the art would not be enabled to set the sheet speed at an infinite amount (or be enabled within the specification at 1000 m/min), there has to be an upper bound. 
As per the specification, an upper bound of the sheet speed is 900 m/min (see [0042] of the printed publication).
Claim 11 requires the passivation layer to be present at least at 3 mg/m3. 
One of ordinary skill in the art would not be enabled at an infinite density. 
As per the specification an upper bound is 15 mg/m3 (see [0056] of printed publication).

Claim Interpretation
It is noted that claims 10 and 15 also have no upper limit to their amount.
Claim 10 requires at least 10 g/L trivalent chromium. One of ordinary skill in the art would understand and be enabled to reach an upper limit at saturation.
Claim 15 recites standing for at least 5 days. One of ordinary skill in the art would be enabled to determine an upper limit of the lifetime of the electrolyte by testing it 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 8-10, 12-14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,099,714 of Bidder in view of WO 2015/177315 of Wijenberg et al (Wijenberg ‘315).
As to claim 1, Bidder teaches a method for passivation of a surface of a tinplate (Bidder, col 3 lines 20-33), the method comprising: 
electrolytic deposition of a chromium oxide-containing passivation layer on the surface, such that the electrolytic deposition of the chromium-containing passivation Bidder, col 2 line 35 thru col 3 line 10), and 
 the electrolyte solution contains no additional components and is free of organic sequestering agents and free of complexing agents (Bidder, col 3 lines 14-20). 
Bidder does not specifically teach the electrolyte includes at least one acid or base to adjust a desired pH value, however, Bidder does teach a desired pH range (Bidder, col 2 lines 53-56).
Wijenberg ‘315 teaches of a chromium passivation layer being deposited on a tinplate or blackplate substrate (Wijenberg ‘315, p. 9 lines 27-31).
Wijenberg ‘315 further teaches that eliminating the buffer from the solution enables chromium oxide to be deposited in preference to chromium metal and further suppresses the oxidation of Cr(III) to Cr(VI) (Wijenberg ‘315, p. 6 lines 24-32). Wijenberg ‘315 further desires a conductivity enhancing salt (like that of Bidder) (Wijenberg ‘315, p. 5 lines 27-33).
Wijenberg ‘315 adjusts the pH of the electrolyte solution by utilizing an acid within the electrolyte (Wijenberg ‘315, p. 7 lines 32-36, p. 8 lines 13-22 and p. 12 lines 6-10).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bidder as per Wijenberg ‘315 so as to utilize an acid within the electrolyte to adjust the pH within the desired range to facilitate controlled deposition of the desired chromium oxide containing layer.
As to claims 2 and 3, Bidder in view of Wijenberg ‘315 teaches to the method of claim 1.
Bidder additionally teaches the amount of chromium oxide, chromium hydroxide and chromium metal deposited on the surface can be controlled by the concentration of trivalent chromium in solution and the applied current for deposition (Bidder, col 2 lines 41-45).
Therefore one of ordinary skill in the art before the effective filing date the claimed invention would find it obvious to optimize the chromium oxide and/or chromium hydroxide composition of the passivation layer as per Bidder by optimizing the trivalent chromium concentration within the electrolyte and applied current during deposition (see MPEP 2144.05 IIA).
As to claim 4, Bidder in view of Wijenberg ‘315 teaches to the method of claim 1.
Bidder teaches the tinplate is the cathode, contact the electrolyte and the electrolysis time is 2 seconds (Bidder, Examples 7-11).
As to claim 8, Bidder in view of Wijenberg ‘315 teaches to the method of claim 1.
Bidder teaches that potassium chromium sulfate is a preferred sulfate as chromium sulfate is less conductive and soluble (Bidder, col 3 lines 5-7), however, Bidder teaches that other materials (i.e. salts) can be added to the electrolyte to increase the conductivity (Bidder, col 3 lines 7-8).
Wijenberg ‘315 teaches that an alkali metal sulfate is added to the electrolyte to increase its conductivity (Wijenberg ‘315, p. 5 lines 28-30) and that a trivalent chromium salts including chromium sulfate, chromium formate, chromium oxalate, chromium acetate, chromium nitrate and mixture thereof can be effective utilized to Wijenberg ‘315, p. 6 line 33 thru p. 7 line 3). 
As such one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bidder as per Wijenberg ‘315 so as to utilize the desired trivalent chromium salt with the additional conductivity enhancing salt in order to produce an electrolyte with the desired composition (and conductivity) for depositing the desired passivation layer on the substrate.
As to claim 9, Bidder in view of Wijenberg ‘315 teaches to the method of claim 1.
Bidder teaches a pH of 2.3, 2.4, 2.5, and 3.0 at 70 [Symbol font/0xB0]F (21 [Symbol font/0xB0]C) thus obvious the claimed pH range (Bidder, Examples 4-7, 12, 13 and 16).
As previously stated in claim 1, Wijenberg ‘315 teaches the pH is adjusted by use of sulfuric acid (Wijenberg ‘315, p. 12 lines 6-10).
As to claim 10, Bidder in view of Wijenberg ‘315 teaches to the method of claim 1.
Bidder teaches that the concentration of trivalent chromium is between 0.05 g/L to saturation (Bidder, col 2 lines 45-48).
Wijenberg ‘315 teaches the concentration of trivalent chromium is between 80 to 120 g/L (Wijenberg ‘315, p. 12 lines 6-14).
As to claims 12-14, Bidder in view of Wijenberg ‘315 teaches to the method of claim 1.
Bidder does not teach that the anode prevents oxidation of Cr(III) to Cr(VI) or the desired composition thereof.
Wijenberg ‘315 teaches that the utilization of metal oxide or mixed metal oxide coatings on the anode prevent the oxidation of Cr(III) to Cr(VI) (Wijenberg ‘315, p. 5 lines 5-8 and p. 7 lines 4-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bidder as per Wijenberg ‘315 so as to utilize the desired anode composition in order to suppression oxidation of Cr(III) to Cr(VI).
 As to claim 21, Bidder in view of Wijenberg ‘315 teaches to the method of claim 1.
Bidder additionally teaches the electrolyte is within one tank such that the cathode is immersed in the electrolyte, has a current applied for a given time and then removed from the electrolyte to deposit the passivation layer thereon (Bidder, All Examples).
As to claim 22, Bidder in view of Wijenberg ‘315 teaches to the method of claim 21.
Bidder does not teach that the desired composition of the anode.
Wijenberg ‘315 teaches that the utilization of metal oxide or mixed metal oxide coatings on the anode prevent the oxidation of Cr(III) to Cr(VI) (Wijenberg ‘315, p. 5 lines 5-8 and p. 7 lines 4-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bidder as per Wijenberg ‘315 so as to utilize the desired anode composition in order to suppression oxidation of Cr(III) to Cr(VI).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0329981 of Wijenberg (Wijenberg ‘981).
As to claim 1, Wijenberg ‘981 teaches to a method for passivating a surface of a tinplate or blackplate (Wijenberg ‘981, [0017] – [0018], the method comprising:
electrolytic deposition of a chromium oxide-containing passivation layer on the surface such that the electrolyte contains a trivalent chromium compound, an acid or base to adjust the pH and a conductivity enhancing salt (Wijenberg ‘981, [0039]).
As Wijenberg teaches that all components (other than the trivalent chromium compound) are optional, one of ordinary skill in the art before the effective filing date would find obvious the claimed electrolyte as per Wijenberg ‘981 in producing the desired passivation layer.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art (MPEP 2123 I).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure (MPEP 2123 II).

Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wijenberg ‘981 as applied to claim 1 above, and further in view of US 2017/0081773 of Wijenberg et al (Wijenberg ‘773).
As to claim 5, Wijenberg ‘981 teaches to the method of claim 1.
Wijenberg ‘981 does teach an electrolysis tank and a sheet speed of 20 m/min (Wijenberg ‘981, [0078]).
Wijenberg ‘981 does not teach a sheet speed is at least 100 m/min.
Wijenberg ‘773 teaches of methods for producing a passivation layer with high speed plating (Wijenberg ‘773, Abstract).
Wijenberg ‘773 additionally teaches that the deposition process of the chromium passivation layer can be sufficiently performed at sheet speeds of greater than 100 m/min by increasing the applied current density  such that a continuous and high speed process can be performed (Wijenberg ‘773, [0013] – [0015] and [0023]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wijenberg ‘981 as per Wijenberg ‘773 so as to utilize the desired sheet speed in order to effectively perform high speed processing of sheet in producing the desired passivation layer thereon.
As to claim 6, Wijenberg  ‘981 in view of Wijenberg ‘773 teaches to the method of claim 5.
Wijenberg ‘981 additionally teaches the temperature of the electrolyte is between 40 [Symbol font/0xB0]C and 70 [Symbol font/0xB0]C (Wijenberg ‘981, [0044]).
Wijenberg ‘773 additionally teaches the temperature of the electrolyte is at 25 [Symbol font/0xB0]C (Wijenberg ‘773, [0056]).
As to claim 7, Wijenberg  ‘981 in view of Wijenberg ‘773 teaches to the method of claim 5.
Wijenberg ‘981 teaches the total electrolysis time is 1 second through the tank (Wijenberg ‘981, [0078]).
Wijenberg ‘773 teaches the total electrolysis time is 1 second through the tank (Wijenberg ‘773, [0071]
As to claim 11, Wijenberg  ‘981 in view of Wijenberg ‘773 teaches to the method of claim 1.
Wijenberg ‘981 does not specifically teach the weight of chromium oxide and/or chromium hydroxide of the passivation layer.
Wijenberg ‘773 teaches that by adjusting the applied current, the percentage of the composition of the chromium oxide within the passivation layer can be modulated (Wijenberg ‘773, [0071]). 
Wijenberg ‘773 further shows that between 50 mg/m2 to 500 mg/m2 chromium can be deposited (Wijenberg ‘773, Fig. 4) such that the optimized percentage of chromium oxide (between 8.7% - 35.7%) is be greater than 3 mg/m2.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the applied current to optimize the chromium oxide composition deposited within the passivation layer as per Wijenberg ‘773 within the process of Wijenberg ‘981.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/840,667 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim requires the same electrolyte and is depositing the same type of material (chromium-oxide containing passivation layer). Furthermore to make the electrolyte, the same process is performed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/           Primary Examiner, Art Unit 1794